Citation Nr: 1315430	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-37 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The appellant was a member of the United States Army Reserve and had a period of active duty for training (ACDUTRA) from April 13 to August 12, 1971.

This matter came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board considers the issue on appeal to involve entitlement to service connection for any acquired psychiatric disability.

(By the decision below an application to reopen a previously denied claim of service connection is reopened.  Consideration of the underlying claim of service connection is deferred pending completion of the development sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was denied by an August 1991 rating decision; the appellant filed a notice of disagreement, but did not perfect an appeal after a statement of the case was issued in July 1992.  

2.  Evidence received since the decision in August 1991, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and it raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1  An August 1991 RO decision that determined that new and material evidence sufficient to reopen a previously denied claim had not been submitted is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  New and material evidence has been submitted since the 1991 decision; as a result, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant originally filed a claim for service connection for a nervous condition in April 1978.  The claim was denied by the RO in July 1978.  The RO denied the claim because of a lack of evidence of treatment or a diagnosis of a nervous condition.  The RO also found that the condition of a personality disorder (emotionally unstable, immature personality) was shown to be a constitutional or developmental abnormality.  The appellant did not appeal that denial and it became final.  38 U.S.C.A. § 7105.  In an August 1991 decision, the RO determined that new and material evidence had not been received with respect to establishing service connection for a nervous condition (referred to by the appellant as "emotional problems").  The RO noted that there was evidence of substance abuse, bipolar disorder, and an anti-social personality disorder.  The appellant filed a notice of disagreement, but did not file a substantive appeal after a July 1992 statement of the case was issued.  The August 1991 RO decision therefore became final.  38 U.S.C.A. § 7105.  

Generally, an RO decision denying a claim which has become final and a claim denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

For the purpose of determining whether new and material evidence has been received to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Additionally, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the evidence of record at the time of the August 1991 RO decision included service treatment records that revealed that on October 1970 enlistment Report of Medical History, the appellant checked "yes" when asked if he had nervous trouble of any sort.  The record further noted that the appellant felt "nervous most of the time."  On January 1972 retention Report of Medical Examination, it was noted that the appellant had multiple symptoms that were suggestive of high level of anxiety.  The diagnosis was anxiety reaction.  On January 1972 retention Report of Medical History, the appellant indicated that he had trouble sleeping and had nervous trouble of any sort.  Chronic nervousness and nervous trouble was reported in the physician's summary section.   A March 1972 consultation report included a diagnosis of a character disorder such as emotionally unstable personality or immature personality.  It was recommended that he be medically discharged from the Army Reserves for psychiatric reasons.  

July 1978 correspondence from F.K.M. indicated that he had seen the appellant, but he was a Marriage and Family Counselor and had never been asked to certify a diagnosis before as he was not a medical doctor.  

Treatment records from Two Rivers Psychiatric Hospital dated from June to July 1990 showed that the appellant was hospitalized for substance abuse, bipolar disorder and antisocial personality disorder.  

In his May 1992 notice of disagreement, the appellant reported that his nervous condition was aggravated in service. 

Evidence received since the March 2002 RO decision consists of treatment records from Baptist Memorial Hospital dated in July 1983 that showed that the appellant was hospitalized for alcohol and drug abuse.  Additional treatment records from Two Rivers Psychiatric Hospital dated in June 1990 reported that the appellant had depression and tried to commit suicide at the age of 20.  The records also included a diagnosis of substance abuse, depression, sleep disturbance, and anti-social personality disorder.  Treatment records from University of Kansas Medical Center dated from July 2002 to December 2008 showed treatment for bipolar disorder and panic disorder without agoraphobia.  The July 2002 initial evaluation summary noted that the appellant began to have panic attacks in his twenties.  

In a January 2009 statement, the appellant reported that he was coming back from a 5 mile march, his feet and legs became swollen and he was ordered to sick call.  He reported that while he was in the hospital, he saw many injuries and deaths that affected his mental state of mind.  While in the recreation room, he saw many soldiers who had lost their limbs and shared their stories of horror from their tour in Vietnam.  While he was at Fort Polk he was late for bed check and taken to the CO's office.  During this conversation, he was told that he was going to be sent to the front lines of Vietnam and would get killed.  He was given an Article 15, which required him to complete 30 extra days of duty, one month loss of pay, and was confined to the area.  He could not sleep during this time, lost 40 pounds, and had panic attacks.  He kept thinking that he would end up like those sick and injured soldiers or worse.  He reported that he witnessed one soldier hit another soldier in the head with a baseball bat and split his head open.  The soldier was so distraught by what happened that he had a seizure in the barracks and the appellant yelled for help.  He reported that it took four guys to hold the soldier down while the medic inserted a huge safety pin through his tongue and lip so that he wouldn't swallow his tongue.  The appellant indicated that he drank and began to take speed to help him escape from the trauma he witness while in the Army.  He received orders to fly to San Diego, California where he was to board a transport carrier in route to South Vietnam where he would stay for one year and four months.  He claimed that his mental state intensified during this time.  He wrote three letters to the 5th Army General, took physical examinations, and went Richards-Gebaur Air Force Base in Belton, MO., where he was told that he was going to be recommended for an Honorable Medical Discharge.  

The appellant claimed that he was a normal 17-year old before he entered service and since that time, his life has been a nightmare.  

In February 2009 correspondence, the appellant's brother indicated that the appellant's mental and physical state of mind and body were normal for a 17-year old when he signed up for the United States Army Reserve.  However, upon his return home, the appellant's mental and physical state had changed so much, it was clear that his time spent in service was detrimental to his well being.  This brother reported that family and friends noticed a different person.  The appellant was always depressed and fatigued.  He was not the same person he was prior to enlisting as he subsequently was always paranoid.  His brother indicated that the appellant's weight changed drastically from 165 pounds to 120 pounds, he had mood swings, and would stay in bed for days.  

The lay statements from the appellant and his brother tend to show that the appellant's psychiatric symptoms began during ACDUTRA or were made worse during that time and have continued since.  Treatment records from the Two Rivers Psychiatric Hospital and University of Kansas Medical Center indicated that the appellant first attempted suicide and was depressed when he was 20 years old and had panic attacks that began in his twenties, reflecting that symptoms of a psychiatric disorder were present not longer after ACDUTRA.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed acquired psychiatric disorder and ACDUTRA service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  As a result, the Board finds that the appellant's and his brother's statements and private treatment records from Two Rivers Psychiatric Hospital and the University of Kansas Medical Center, which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for an acquired psychiatric disorder is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder; to this limited extent, the appeal is granted. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

An appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board notes that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted. 38 C.F.R. § 3.303(c) (2012).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2012); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims also includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them. 38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2012) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  Moreover, once VA is put on notice that the appellant has been granted disability benefits from the Social Security Administration (SSA), VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Here, a July 2002 treatment record from the University of Kansas Medical Center indicated that the appellant was receiving disability benefits.  The basis for the award of those benefits is not clear from the record.  As such, the Board cannot conclude that any records related to any decision to award Social Security Administration (SSA) benefits would not be relevant to the appellant's service connection claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (holding that the duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the [appellant's] claim").  Accordingly, the Board finds that the claim must be remanded in order to obtain any available records relating to any award of SSA disability benefits.  See Quartuccio and Murincsak, both supra; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should request from the Social Security Administration (SSA) all records pertinent to any claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

2.  After the completion of the development sought above, schedule the appellant for a VA examination to determine whether any current psychiatric disability is related to service, including any in-service stressor.  The claims file and Virtual VA record should be reviewed in conjunction with such examination.  

The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder, including panic disorder, bipolar disorder, depression, anti-social personality disorder and any other current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified. 

The examiner is asked to express an opinion on the following questions:

(a) State the medical probabilities that any psychiatric disorder pre-existed the appellant's period of ACDUTRA. 

(b) State the medical probabilities that any pre-existing disorder was aggravated (i.e., permanently worsened) beyond the natural progress of the disease during the appellant's ACDUTRA service. 

(c) State the medical probabilities that any current psychiatric disorder, including any bipolar disorder or panic disorder began during the appellant's ACDUTRA service.  Consideration should be given to in-service documentation of anxiety, anxiety reaction, trouble sleeping, nervous trouble. 

(d) If posttraumatic stress disorder (PTSD) is diagnosed, the VA examiner is asked to provide an opinion as to the medical probabilities that:  (1) the appellant experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the appellant or others, and the appellant's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) that a claimed stressor is adequate to support a diagnosis of PTSD; and (3) that the appellant's symptoms are related to the claimed stressor (which supports the PTSD diagnosis). 

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the appellant's statements regarding continuity of symptoms since service should be set forth in detail.

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, issue the appellant and his representative a supplemental statement of the case and provide the appellant an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


